Exhibit 10.40

 

GRAPHIC [g210671kii001.jpg]

 

October 15, 2012

 

Mr. Gérard Geoffrion

1 McGill, Apt 803

Montreal, Quebec H2Y 4A3

 

Dear Gérard,

 

We are pleased that you have agreed to take on the position of
President, International Business Development with Green Mountain Coffee
Roasters, Inc (“GMCR” or the “Company”).  The purpose of this letter is to set
forth the terms of your continued employment with GMCR.

 

There is no planned change to your current compensation:

 

Your annual salary is $390,000 CAD (less applicable taxes and withholdings).

 

You are eligible to participate in the GMCR Senior Executive Compensation
Short-Term Incentive Plan (“STIP”). Your opportunity at target for Fiscal Year
2012 is 60% of your base salary. The program’s annual performance metrics are
based on GMCR’s overall financial results.

 

Additionally, you are eligible to participate in the GMCR Long-Term Incentive
Plan (“LTIP”) (which is part of the Company’s 2006 Incentive Plan).  Your
opportunity at target for Fiscal Year 2012 is equal to 120% of your base
salary.  We anticipate that your next LTI award will be recommended to be made
in March 2013.

 

Your annual base, annual bonus and long term incentives will be reviewed and
established annually by the CEO and Board, with the next review in
December 2012.

 

You are a participant in GMCR’s 2008 Change-In-Control Severance Benefit Plan
(the “CIC Plan”).  Severance under the CIC Plan and ordinary severance will not
be paid in duplicate.

 

Your current vacation allowance will be honored at six weeks a year.

 

You are eligible for benefits provided to other salaried employees of GMCR
Canada.

 

If your employment is terminated (i) by the Company other than for gross
misconduct, you shall receive (a) twelve (12) months of base salary continuation
as severance; (b) you will be eligible for continuation of company health care
benefits up to age 70, at a company contribution or cost

 

GRAPHIC [g210671kii002.jpg]

 

--------------------------------------------------------------------------------


 

not to exceed 5,000 CAD/year — provided such coverage is permissible under
Canadian law and company plans at the time (c) a pro-rata portion of the bonus
you would have earned under the STIP, if any, for the fiscal year in which
termination occurs calculated by multiplying the bonus you would have received
had your employment continued until the end of such fiscal year by a fraction,
the numerator of which is the number of calendar days from the first day of the
fiscal year (or the first day of the applicable portion of such year) through
the date of termination and the denominator of which is the number of calendar
days in the fiscal year (or applicable portion of such year), which shall be
paid at the time bonuses for the fiscal year in which the termination occurs are
paid to other STIP participants generally, provided that any payment under this
clause  (c) shall be subject to and payable in accordance with the terms set
forth in the STIP.  If you are eligible to receive payments under Section 5 of
the CIC Plan, the terms of the Plan will apply, and the provision of (a) and
(c) in the first sentence of this paragraph shall not apply.

 

To receive severance benefits, you will be required to sign and return to us a
general release of claims in a reasonable and customary form we will provide
within five business days following such termination of employment (the
“release”).  The Company will provide you with a period to sign the release that
is at least as long as the time period required by applicable law to render it
fully effective, but that period shall not exceed forty-five (45) days.  You
must deliver the release to us within two business days after you sign it.  Your
salary continuation will begin on the next regular pay date that is up to seven
days later than the expiration of any period of revocation that we must provide
you to render the release fully effective, provided that you do not revoke it,
and provided that your salary continuation shall begin no later than fourteen
business days following your delivery of the release to the Company.  The first
payment will be retroactive to the date of termination.

 

To the extent applicable, it is intended that this agreement comply with the
provisions of Section 409A of the Internal Revenue Code.  This agreement will be
administered and interpreted in a manner consistent with this intent, any
provision that would cause this agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).

 

If a termination of your employment does not result in a “separation from
service” within the meaning of Section 409A, then for purposes of determining
the timing of the payment, termination shall not be considered to occur until
you have incurred such a separation for service.  This paragraph shall not
affect the determination of your entitlement to any payment or benefit, but only
the timing thereof.

 

To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this agreement during the
six-month period immediately following termination of employment shall instead
be paid on the first business day after the date that is six months following
your termination of employment (or upon death, if earlier).

 

For purposes of this agreement, each amount to be paid or benefit to be provided
to you pursuant to this agreement shall be construed as a separate identified
payment for purposes of Section 409A.

 

--------------------------------------------------------------------------------


 

With respect to expenses for which you are eligible to be reimbursed, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A.

 

You already signed the GMCR Confidentiality and Inventions Assignment agreement
(attached), which remains in force.

 

These arrangements supersede any prior employment agreement terms.

 

It is my understanding that we have already provided to you copies of the
following:

1.             The 2007 Senior Executive Compensation Short Term Incentive Plan;

2.             The 2006 Incentive plan; and

3.             The GMCR 2008 Change-In-Control severance Benefit Plan.

 

If you have any questions about this letter please contact me at (802)
488-2490.  I have thoroughly enjoyed working with you and your team so far and
look forward to continuing that relationship.

 

 

Sincerely,

 

 

 

 

 

/s/ Linda Kazanova

 

 

 

 

 

Linda Kazanova

 

 

Vice-President, Chief Human Resource Officer

 

 

--------------------------------------------------------------------------------